Citation Nr: 1719929	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to October 19, 2012, for residuals of traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 40 percent since October 19, 2012 for residuals of TBI. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel



INTRODUCTION

The Veteran served in the military in Vietnam from June 1970 to December 1971. The Board notes that the Veteran has received the National Defense Service medal, the Vietnam Service Medal, and the Vietnam Campaign medal. The Veteran is the recipient of a Purple Heart in 1972.  

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand on July 19, 2016.  This matter was originally on appeal from rating decisions dated July 28, 2008, and January 31, 2013, of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary in order to determine which of the Veteran's symptoms are attributable to his traumatic brain injury (TBI), and which symptoms are attributable to his separately service-connected posttraumatic stress disorder (PTSD) which has been rated as 100 percent disabling as of January 4, 2002.  

The Board notes that, since October 23, 2008, TBI claims are rated under a unique structure outlined in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.  This rating criteria provides that cognitive impairment TBI residuals (such as decreased memory, concentration, attention, and executive functions of the brain) should be rated based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  This table includes various facets of TBI residuals, including memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; and subjective symptoms.  For each facet, a level of impairment must be identified, ranging from 0 to 3, and a 5th level is available for "total" impairment.  If no facet is evaluated as "total," VA is to assign a disability rating based on the highest level of impairment identified for any individual facet.  The impairment levels with corresponding disability percentages are as follows:  level 0 warrants a noncompensable rating; level 1 warrants a 10 percent rating; level 2 warrants a 40 percent rating; and level 3 warrants a 70 percent rating.  Id.

VA may not assign more than one evaluation based on the same manifestation of a disability.  Accordingly, determination must be made as to whether the manifestations distinct to TBI overlap with or duplicate symptoms contemplated within the currently assigned rating for PTSD.  38 C.F.R. §§ 4.14, 4.124a, DC 8045.  In situations where conditions rated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (i.e., memory and concentration impairment) overlap with symptoms of distinct comorbid diagnoses, VA is to attribute the overlapping symptom to whichever disability and diagnostic code allows for the highest rating for the overall level of impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).  Conversely, if the manifestations are clearly separable, VA may assign a separate evaluation for each condition.

In the instant case, the Veteran underwent TBI examinations in June 2015 and August 2016 by the same VA examiner.  The examiner noted that the Veteran exhibits disabilities which affect his daily living, such as loss of consciousness and associated post traumatic illness, as well as executive and memory functional loss amongst other disabilities.  The examiner stated that some symptoms are overlapping with symptoms of PTSD/mental illness and cannot be clearly and exclusively associated to one or the other condition without resort to mere speculation.  The examiner, however, did not indicate which symptoms could be clearly and exclusively associated to one or the other condition.  

Similarly, the Board cannot determine if the Veteran's subjective symptoms and symptoms of physical dysfunction can be clearly and exclusively associated to a service-connected condition or to TBI.  In this case, the Veteran has reported blurry vision, photosensitivity, dizziness, imbalance, pains in legs and feet, fatigue/achy pain, bladder trouble, numbness in hands and forearms noted to be possible carpal tunnel syndrome, and heat intolerance.  Service connection has been established for coronary artery disease with atrial fibrillation, tinnitus, bilateral hearing loss, recurrent headaches, residuals of shell fragment wound to the face, gunshot wound to the left upper arm, and erectile dysfunction.  It is not clear which of these symptoms are attributable to TBI.

Thus, the Board finds that it is necessary to obtain a medical opinion to determine which cognitive impairment symptoms, subjective symptoms, emotional/behavioral dysfunction symptoms, and physical symptoms can be clearly and exclusively associated to a service-connected condition or to his TBI.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief. The neurologist should be provided access Virtual VA and VBMS for a determination as to which cognitive impairment symptoms, subjective symptoms, emotional/behavioral dysfunction symptoms, and physical symptoms can be clearly and exclusively associated to a service-connected condition or to his TBI.  

If the neurologist who conducted the August 2016 VA examination is unavailable, an opinion should be obtained by another examiner with similar expertise.  If warranted, an additional VA examination should be conducted.  

The examiner should address the findings of the June  2015, and August, 2016, TBI examination reports and indicate whether the Veteran's symptoms of cognitive impairment, including memory, attention, concentration, and executive functions, overlap with his service-connected PTSD, or whether such symptoms can be clearly separated.  See 38 C.F.R.  § 4.124a, Diagnostic Code 8045, Note 1 (2016).

It is important that the examiner address all symptoms of TBI reported since the Veteran filed his claim for TBI in March 2008.  As such, the examiner is requested to provide the following:

(1) Which reported symptoms can be clearly and exclusively associated to TBI?  

(2) Which reported symptoms can be clearly and exclusively associated to another service-connected disability?

(3) Which reported symptoms are not due to either TBI or service-connected disability?

The examiner should state that it is at least as likely as not that the  referred to disability had its onset in service or was manifested within one year of the Veteran's military discharge

(4)  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

The examiner is to be notified that service connection has been established for coronary artery disease with atrial fibrillation, tinnitus, bilateral hearing loss, recurrent headaches, residuals of shell fragment wound to the face, gunshot wound to the left upper arm, and erectile dysfunction.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A.  §§5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R.  §20.1100(b) (2016).




